Citation Nr: 0933655	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  04-38 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to June 
1986.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which, in pertinent part, denied 
service connection for a bilateral knee disability and denied 
service connection for a low back disability because new and 
material evidence had not been submitted.

The case was remanded for a Board hearing in June 2007.  The 
Veteran was afforded a Travel Board hearing in August 2007; 
the hearing transcript has been associated with the claims 
file.  In a November 2004 statement, and during the Veteran's 
Travel Board hearing, he stated that he was seeking service 
connection for a right knee disability, and not a bilateral 
knee disability.  Thus, the issue on appeal is entitlement to 
service connection for a right knee disability. 

In a December 2007 Board decision, the Board reopened the 
Veteran's claim for service connection for a low back 
disability, and remanded the case to the RO for further 
development. 

In a subsequent July 2009 rating decision, the Appeal 
Management Center (AMC) granted entitlement to service 
connection for degenerative disease of the lumbosacral spine, 
and assigned a 10 percent evaluation effective January 22, 
2001.   This was a full grant of the benefit sought on 
appeal.  In an August 2009 Post-Remand Brief received at the 
Board, the Veteran's representative included the issue of 
entitlement to a higher initial rating for the Veteran's now 
service-connected low back disorder.  This matter is referred 
to the RO for determination as to whether such document may 
be construed as a timely notice of disagreement with the July 
2009 rating decision as to the rating assigned the Veteran's 
low back disorder, and for any other indicated action.  


FINDING OF FACT

The Veteran's right knee disability is not etiologically 
related to active service and is not shown by competent 
medical evidence to be etiologically related to a service-
connected disability.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service; is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury; and 
arthritis may not be presumed to have been incurred or 
aggravated in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a March 2001 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

March 2006 and January 2008 letters provided the Veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
RO cured any VCAA notice deficiency by issuing the corrective 
notice.  The RO readjudicated the case in a July 2009 
supplemental statement of the case (SSOC).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id.  There is no indication that 
any notice deficiency reasonably affects the outcome of this 
case.  

The Veteran's service treatment records, VA and private 
treatment records, a Board hearing transcript and a VA 
examination report have been associated with the claims file.  
The Board notes specifically that the Veteran was afforded a 
VA examination in May 2009.  38 C.F.R. § 3.159(c)(4) (2008).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it is 
predicated on a review of the claims folder and medical 
records contained therein; contains a description of the 
history of the disability at issue; documents and considers 
the Veteran's complaints and symptoms; and fully addresses 
the questions presented on remand.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the 
Veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The Veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that he injured his right knee in 
service.  He also contends that his right knee disability is 
secondary to his service-connected right ankle disorder.  
Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Service treatment records show that the Veteran was seen in 
August 1984 with pain to the right leg.  The Veteran stated 
that he hurt his leg by twisting it between fueling stations 
on some pipes.  No swelling was noted at that time.  The 
Veteran had point tenderness just below the knee cap.  There 
was slight bruising to the knee.  No crepitus was noted.  The 
Veteran was assessed with a contusion to the right knee.  Ice 
was applied to the knee area and the Veteran was given light 
duty for two days.  Service treatment records do not reflect 
any further complaints relating to the right knee.  The Board 
notes that service treatment records show that the Veteran 
had a severe sprain to the right ankle in June 1985 with 
residual instability.  A separation examination report is not 
associated with service treatment records. 

The earliest medical evidence of a chronic right knee 
disability was in June 2001. Private treatment records from 
June 2001 to September 2001 show that the Veteran was 
diagnosed with a medial meniscus tear.  A June 2001 note 
reflects recurrent mechanical problems and swelling of the 
right knee.  The Veteran reported that the weekend prior, he 
had a pop and giving away of the knee that resulted in 
effusion, recurrent popping, and medial joint line pain.  The 
Veteran had a right knee meniscectomy in August 2001.  

Leave slips from the United States Postal Service show that 
the Veteran requested leave in July 1998 for right ankle 
swelling, causing right knee and low back pain.  The Veteran 
requested leave on several occasions for pain and swelling of 
the right knee in June 2001 and July 2001. 

The Veteran described his in-service knee injury in a January 
2002 statement.  He reported that he injured his right knee 
when a Tomcat turned and blew him off of a flight deck.  He 
landed between fueling stations in the catwalk.  He stated 
that he never completely healed after that injury.  

The Veteran submitted January 2002 statements from his 
supervisor and coworkers.  The lay statements indicate that 
the Veteran has had chronic problems with his right leg and 
ankle.  One co-worker witnessed the Veteran's knee give way 
while he was walking up a short flight of steps.  
 
The Veteran submitted an August 2003 statement from a private 
chiropractor, T.C.K., D.C., in support of his claim.  He was 
seen on June 2003 for a consultation and examination.  The 
Veteran described his in-service injury at that time.  T.C.K. 
stated, in reference to the injury, that the force of this 
impact caused a violent hyperextension of the lumbar spine 
and lumbosacral articulation.  He stated that these forces 
caused a resultant severe shearing effect of the Veteran's 
right knee.  He stated that the Veteran endured reaggravation 
of his injuries in the next year while on ship and 
misdiagnoses of his injuries.  The remainder of T.C.K.'s 
evaluation and discussion involved the Veteran's spine. 

During the Veteran's August 2007 hearing, he reported that he 
had knee throbbing, which came and went thought the years.  
He reported that in the mid 1990s his knee started popping.  
He reported that his knee finally gave out one day.  He 
reported that it swelled up and he subsequently had surgery 
on the knee.  

A May 2009 VA examination included a review of the claims 
file.  The Veteran reported that his current knee problems 
started in the late 1980s.  The VA examiner noted that 
findings in the service treatment records pertaining to his 
right knee.  The examiner stated that on August 1984 the 
Veteran contused his right knee in an injury on the flight 
deck but apparently that injury healed promptly and there was 
no evidence of any problem with the right knee until the late 
1980s.  The Veteran had a meniscectomy in 2001.  A physical 
examination was completed and x-rays were taken of the right 
knee.  The VA examiner stated that the Veteran contused the 
right knee on one occasion in service, but this apparently 
healed promptly.  He stated that such a contusion would not 
lead to a meniscal injury, nor would it lead to degenerative 
joint disease.  The VA examiner stated that the meniscal 
injury apparently occurred well after the Veteran's release 
from the military noting that the etiology of a torn meniscus 
relates to an episode of trauma.  

The VA examiner stated in regard to the Veteran's contention 
that the motion of his right ankle would aggravate a right 
knee problem, that the exact opposite was true.  He stated 
that a right ankle problem would result in the Veteran 
sparing the right knee in that there would be a tendency to 
put less weight on it.  The examiner stated that a meniscal 
problem was a discrete injury, not likely to occur because of 
ankle pain.  The examiner stated that the diagnosis in this 
case is a tear of the medial meniscus in the right knee.  He 
stated that it is less likely as not that the Veteran's 
meniscus tear is related to the contusion injury he suffered 
during service.  Further, the Veteran's service-connected 
right ankle problem would tend to protect the right knee 
rather than aggravate it.  The examiner stated that the 
Veteran's chronic ankle sprain flared up occasionally; he did 
not have continuous pain.  Although the Veteran favored the 
right side slightly his gait was not specific of any medical 
problem.  The examiner stated, therefore, that it was less 
likely as not that that the Veteran's right ankle sprain 
caused or aggravated his right knee.  

The May 2009 VA examination shows that the Veteran's 
diagnosed right medial meniscal tear is not related to his 
in-service injury or to his service-connected right ankle 
strain.  This opinion was based on the Veteran's diagnosis 
and his medical history. 

The Veteran contends that his right knee disability was 
caused by an in-service injury, and reports that it is 
aggravated by his service-connected right ankle.  The Veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

However, the Federal Circuit Court has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Board finds that while the Veteran is competent to 
describe a right knee injury in service and to report right 
knee pain, he is not competent to relate his currently 
diagnosed right medial meniscal tear to his in-service 
injury.  The Board further finds that the Veteran statements 
in regard to his in-service injury have not been consistent 
and are not consistent with findings in service treatment 
records.  Service treatment records show that in August 1984, 
the Veteran sustained an injury to the right knee when he 
twisted it between fueling stations on some pipes.  The 
Veteran was diagnosed with a contusion to the right knee.  
The Veteran reported to T.C.K. in a chiropractic evaluation 
that in August 1984, he was blown off a flight deck, and fell 
backward, twisting his feet and legs among pipes, and 
striking his lumbar spine on a pump.  T.C.K. stated that this 
"hyperextension of the lumbar spine" resulted in a "severe 
shearing effect" to the knee.  Service treatment records, 
however, do not note a back injury at this time.  Although 
the Veteran was seen for back pain in service, this was shown 
to be secondary to his right ankle sprain and secondary to 
lifting boxes.  Service treatment records dated in October 
1985, subsequent to the 1984 injury clearly, note that the 
Veteran had no history of trauma to the back.  During an 
August 2008 VA examination, the Veteran reported that a jet 
blew him up in service and he landed badly on his right 
ankle.  Service treatment records, however, show that the 
Veteran injured his right ankle in service while playing 
basketball.  Although the Veteran's back and ankle 
disabilities are not at issue in the present case, the Board 
finds that the Veteran's varying reports with respect to his 
August 1984 injury raise questions about the reliability of 
such reports.  Therefore, more emphasis should be placed on 
the contemporaneous and the objective evidence in this case.   

Objective medical evidence shows that the Veteran's right 
knee disability is not related to service or to a service-
connected disability.  According to the United States Court 
of Appeals for Veterans Claims, "the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the 
Board. Id.  The Board finds that T.C.K.'s August 2003 opinion 
has limited probative value.  The statement given by T.C.K. 
appears to rely solely on a report by the Veteran and is not 
supported by medical evidence of record.  Medical opinions 
premised upon an unsubstantiated account of a claimant are of 
no probative value and does not serve to verify the 
occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board finds that the May 2009 VA opinion provides the 
most probative evidence of record with respect to the 
Veteran's current diagnosis and the etiology of that 
diagnosis.  The medical evidence reviewed and discussed by 
the examiner was factually accurate.  Based on all the 
evidence and on his expertise, the examiner provided a fully 
articulated opinion and provided sound reasoning for his 
conclusion.  The most probative evidence in this case shows 
that a currently diagnosed right knee disability is not 
related to service or to a service-connected disability.  In 
light of the foregoing, the Board finds that service 
connection for a right knee disability is not warranted. 

C.  Conclusion

Although the Veteran has a currently diagnosed right knee 
medial meniscus tear, the record provides no credible 
evidence showing that the disability was incurred or 
aggravated in service.  The most probative evidence of record 
does not establish a nexus between the Veteran's current 
disability and his service-connected disability.  Therefore, 
the Board concludes the preponderance of the evidence is 
against finding that the Veteran has a right knee disability 
etiologically related to active service, or to a service-
connected disability.  The appeal is accordingly denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a right knee disability is denied.



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


